Citation Nr: 1509138	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-20 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUES
 
1.  Entitlement to a higher evaluation for right knee degenerative joint disease, currently evaluated as 10 percent disabling.
 
2.  Entitlement to a higher evaluation for left knee degenerative joint disease, currently evaluated as 10 percent disabling.
 
3.  Entitlement to a separate evaluation for left knee instability.
 
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.
 
 
REPRESENTATIVE

Appellant represented by: Disabled American Veterans



WITNESSES AT HEARING ON APPEAL
 
The Veteran and H.R.
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1974 to January 1997.                
 
This case comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Columbia, South Carolina.  In light of the Veteran's arguments the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is also before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

A September 2014 Board videoconference hearing was held before the undersigned.  The Veteran was previously represented by an attorney, but this arrangement concluded prior to the hearing and the Veteran elected to proceed without representation.
 
The issue of entitlement to service connection for posttraumatic stress disorder is raised by December 2014 correspondence found within the Veterans Benefits Management System (VBMS) electronic claims file, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Further, the Veteran's September 2014 hearing testimony raises an unadjudicated claim for entitlement to a separate rating for right knee instability.  The July 2014 VA Compensation examination and concomitant outpatient records clearly raise entitlement to separate ratings for residuals of right and left knee meniscectomies. The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 
 
The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  The Veteran's degenerative joint disease of the knees is not manifested by flexion worse than 30 degrees, or by extension worse than 5 degrees in either joint. 
 
2.  The left knee disorder is not manifested by slight lateral instability, or slight recurrent subluxation.
 
 
CONCLUSIONS OF LAW
 
1.  The schedular criteria for an evaluation higher than 10 percent for right knee degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 and 5261 (2014).
 
2.  The schedular criteria for an evaluation higher than 10 percent for left knee degenerative joint disease,  have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 and 5261.
 
3.  The schedular criteria for a separate compensable rating for left knee instability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2014). 
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duty to Notify and Assist the Veteran
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326. VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. Notice is further required as to the assignment of effective dates and disability ratings for a condition adjudicated service-connected.

Through September 2011 correspondence, the Veteran has been apprised of each element of satisfactory VCAA notice, which also preceded issuance of the rating decision on appeal, and therefore was timely.  Moreover, all measures have been undertaken to assist the Veteran with development of this matter, including obtaining VA outpatient treatment records and providing VA Compensation and Pension examinations. The Veteran has provided a private orthopedic treatment records, and he testified at a September 2014 videoconference hearing during which he received proper assistance in developing his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). In sum, the record reflects that the facts pertinent to the claims have been properly developed. Accordingly, the Board will adjudicate the claims on the merits.
 
Legal Criteria and Analysis
 
Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.
 
When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R. §§ 4.40 , 4.45 and 4.59.
 
The RO has evaluated degenerative joint disease of each knee as 10 percent disabling at 38 C.F.R. § 4.71a, Diagnostic Code 5060, the Code for a limitation of leg flexion. 
 
Diagnostic Code 5260 provides for a 10 percent rating when flexion is limited to  45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides that limitation of knee motion will be assigned a 10 percent evaluation when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  Id. 

The normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.
 
VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violating the rule against pyramiding, 38 C.F.R. § 4.14 (2014), regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).
 
As to the question of entitlement to a separate rating for left knee instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent disability rating is warranted when there is slight recurrent subluxation and/or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation and/or lateral instability.  
 
Having thoroughly reviewed the record, the Board denies entitlement to the instant claims for increase.  Essentially, as to degenerative joint disease of the knees, there is no evidence upon which to objectively conclude that an increase is warranted. Reviewing the private and post-service military clinic outpatient records in conjunction with the VA examination history, particularly the most recent such VA examination of July 2014, neither knee disorder is shown to be manifested by leg flexion in either extremity limited to 45 degrees, the minimum required for the currently assigned 10 percent rating, let alone a limitation of flexion to 30 degrees, the limitation required for a rating of 20 percent under Diagnostic Code 5260.  For example, an October 2013 report from Moncrief Army Community Hospital revealed an active range of motion from five degrees of extension to at least 90 degrees of flexion in each knee.  No instability was shown.  At the appellant's July 2014 VA examination the Veteran showed extension to zero degrees, and flexion to at least 120 degrees in each knee, with pain beginning at 120 degrees.

As is self-evident, neither knee is shown to be manifested by a limitation of extension to 10 degrees the minimum required to assign a 10 percent rating based on a limitation of extension.  Hence, an increased rating is not in order under either Diagnostic Code 5260 or 5261.  The foregoing findings consider the observed impact of any functional loss due to pain and other factors, and including on repetitive motion. 

Moreover, in regard to the claim of entitlement to a separate additional rating for left knee instability, various tests on the July 2014 and prior military clinic and VA examinations were negative for evidence of ligamentous instability.  While a separate rating for instability is legally tenable under 38 C.F.R. § 4.14, in the Veteran's case there is no evidence of any compensable signs and/or symptoms based on recurrent instability or lateral subluxation.  

The Board recognizes the Veteran's reported discomfort and limitations in mobility, but ultimately the applicable criteria under the VA rating schedule requires evaluation based on objectively measurable symptomatology intended to correlate to impairment in occupation and daily life, and there was sufficient residual functional capacity that was demonstrated on medical evaluation that a higher rating is not warranted.
 
In reaching this decision the Board considered the provisions of 38 C.F.R. § 3.321(b)(1) in regard to an extraschedular evaluation.  In this case, however, the evidence preponderates against finding that either of the Veteran's knee disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected degenerative joint disease, as well as any concomitant left knee instability, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability and symptomatology, inasmuch as there was documented limitation of motion and other potentially compensable impairment.  The Veteran and his representative have not identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the rating criteria are inadequate. 
 
Hence, the available schedular evaluations for the disabilities are adequate.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
 
The claim is denied.


ORDER
 
Entitlement to a higher evaluation for degenerative joint disease of the right knee is denied.
 
Entitlement to a higher evaluation for degenerative joint disease of the left knee is denied.
 
Entitlement to a separation compensable evaluation for left knee instability is denied.
 
 
REMAND
 
Proper measures should be undertaken to assist with development of the inextricably intertwined claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, to include notice for purpose evidentiary development and a VA examination.
 
Accordingly, this claim is REMANDED for the following action:
 
1.  Send the Veteran a letter pursuant to the VCAA regarding the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, in accordance with  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2014), and all other applicable legal precedent.
 
2.  Send the Veteran a copy of VA Form 21-8940, Formal Application for a total disability evaluation based on individual unemployability due to service connected disorders.
 
3.  Schedule the Veteran for a VA general medical examination.  The examiner must be provided access to the Veteran's claims folder, VBMS file, and Virtual VA file for review prior to the examination, and the examiner must acknowledge their review of all pertinent records.  The examiner is then to provide an opinion as to whether the Veteran is incapable of securing and maintaining substantially gainful employment solely due to the severity of his service-connected disabilities.  The Veteran is service connected only for hypertension, a bilateral hearing loss, tinnitus, degenerative joint disease of each knee, a right knee scar, and residuals of an insect bite to the right hand.  His combined rating is 40 percent.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental disorder.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.  The appellant's age may not be considered.
 
If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.
 
4.  Then review the examination report.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. 
 
5.  Thereafter, the RO/AMC must adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


